Citation Nr: 1823598	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO. 14-29 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Humboldt County Veterans Service Office


ATTORNEY FOR THE BOARD

Christine E. Grossman, Associate Counsel







INTRODUCTION

The Veteran served in the U.S. Army from January 1971 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.   Jurisdiction over this case was subsequently transferred to the RO in Oakland, California.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Caseflow Reader paperless claims processing systems. Accordingly, any future consideration of this Veteran's case should take into account the existence of these electronic records.


FINDING OF FACT

A hearing loss disability of the right ear, as defined by VA regulations, has not been shown during the current appeal period.


CONCLUSION OF LAW

The criteria to establish service connection for right ear hearing loss have not been met. 38 U.S.C. § 1101, 1110, 1111, 1154(a), 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c).

Service Connection for Right Ear Hearing Loss

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004)). The absence of any one element will result in denial of service connection. Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006). Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including other organic diseases of the nervous system (which includes sensorineural hearing loss and tinnitus), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

Thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran contends that his hearing loss began in service. He also believes that he should be service connected for hearing loss for both of his ears, not only his left ear. See August 2014 VA Form 9. In his August 2014 VA Form 9, he states that he was in field artillery while stationed in Fort Hood, Texas. The Veteran's DD-214 shows that he was in the Cavalry Division in Fort Hood, Texas. He also received a National Defense Service Medal as a Sharpshooter (Rifle). The Department of Defense's Duty Military Occupational Specialty (MOS) Noise Exposure Listing provides that his duties carried a high probability of such exposure. The Board therefore finds that the Veteran's assertion of in-service noise exposure is credible and consistent with his military service. 38 U.S.C. § 1154(a).  

In the Veteran's October 1970 entrance examination, the Veteran's pure tone thresholds in his right ear were as follows:

Hertz (Hz)
500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
15
15
10
10
10

In the Veteran's October 1972 separation examination, the audiometric examination indicated a pure tone threshold of 0 at 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz, and 4000 Hz in both his right ear.

In August 2012, the Veteran underwent a VA examination for hearing loss and tinnitus. The Veteran's pure tone thresholds in his right ear were as follows:

Hertz (Hz)
500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
5
10
15
25
35

Maryland CNC testing was also conducted, revealing speech recognition ability of 98% in the right ear.
                                                                                                                                                                                             
With respect to the Veteran's right ear, the Board notes that, while the VA examiner diagnosed the Veteran with sensorineural hearing loss (in the frequency range of 500-4000 Hz), the above-discussed VA criteria for a hearing loss disability are not met for the Veteran's right ear. In the 2012 VA examination, the Veteran did not demonstrate a speech recognition ability of less than 94 percent in his right ear. Moreover, the Veteran's pure tone thresholds for his right ear did not exceed 40 decibels or greater and only one frequency (4000 Hz) exceeded 26 decibels.

The Board recognizes the Veteran is competent to report his hearing difficulty. However, 38 C.F.R. § 3.385 requires that specific auditory thresholds and/or speech recognition scores be shown before impaired hearing may be considered a disability. The existence of a current disorder is a required element of a claim for VA disability compensation. 38 U.S.C. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997). In the absence of a proof a present disability due to disease or injury, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Accordingly, service connection for right ear hearing loss is not warranted. As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for right ear hearing loss is denied.








______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


